PER CURIAM.
Helen Williams appeals a final order entered by the Education Practices Commission permanently revoking her license to teach in the State of Florida.
The Administrative Law Judge filed a Recommended Order with specific Findings of Fact. Neither party filed exceptions to the Recommended Order. After reviewing the complete record accompanying the Recommended Order, the Education Practices Commission adopted the Recommended Order as final, permanently revoking Ms. William’s educator’s certificate.
We find that there was competent substantial evidence in the record to support the finding that Ms. Williams was guilty of the allegations contained in the Administrative Complaint filed against her. “Competent substantial evidence is ‘such evidence as will establish a substantial basis of fact from which the fact at issue can reasonably be inferred [or] ... such relevant evidence as a reasonable mind would accept as adequate to support a conclusion.’ ” Duval Utility Co. v. Florida Public Serv. Comm’n, 380 So.2d 1028, 1031 (Fla.1980)(quoting De Groot v. Sheffield, 95 So.2d 912, 916 (Fla.1957)).
In the instant case, the documentary evidence as well as the testimony proffered supports the findings outlined in the Administrative Law Judge’s Recommended Order and subsequently adopted by the Education Practices Commission.
Affirmed.